Name: Commission Regulation (EEC) No 254/83 of 31 January 1983 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2. 83 Official Journal of the European Communities No L 30/49 COMMISSION REGULATION (EEC) No 254/83 of 31 January 1983 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 75/83 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. 2. The amount of the subsidy in the case of advance fixing for July 1983 will , however, for colza and rape seed, be confirmed or replaced as from 1 February 1983 to take into account the indicative price which is fixed for these products for the 1983/84 marketing year. Article 2 This Regulation shall enter into force on 1 February 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 75/83 (3), as last amended by Regulation (EEC) No 210/83 (4) ; Whereas, in the absence of the indicative price for the 1983/84 marketing year for colza and rape seed, in case of advance fixing for July 1983, the amount of the subsidy on these products has been obtainable only on the basis of the indicative price for July 1982 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1983/84 marketing year is known ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (J) OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No L 12, 14 . 1 . 1983 , p. 32. (4) OJ No L 26, 28 . 1 . 1983, p. 23 . No L 30/50 Official Journal of the European Communities 1 . 2. 83 ANNEX to the Commission Regulation of 31 January 1983 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading No Description Subsidy ex 12.01 Colza and rape seed 24-745 ex 12.01 Sunflower seed 33-531 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of February 1983 March 1983 April 1983 May 1983 June 1983 July 1983 ex 12.01 Colza and rape seed 24-745 25-098 25-551 25-595 25-334 21-128 (') ex 12.01 Sunflower seed 33-531 33-458 32-683 32-579 32-474  (') Subject to confirmation .